EXHIBIT 23.1 CONSENT OF REGISTERED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM We consent to incorporation by reference in Form SB-2, Registration Statement under the Securities Act of 1933, as amended, of Signet International Holdings, Inc. (a Delaware corporation) (File No. 333-) of our Report of Independent Certified Public Accountants dated March 16, 2007related to the consolidated balance sheets of Signet International Holdings, Inc. as of December 31, 2006 and 2005 and the related consolidated statements of operations and comprehensive loss, consolidated changes in shareholders' deficit and consolidated statements of cash flows for each of the years ended December 31, 2006 and 2005 and for the period from October 17, 2003 (date of inception) through December 31, 2006, respectively. which accompany the appropriate financial statements contained in such Form SB-2, Registration Statement under the Securities Act of 1933, as amended, and to the use of our name and the statements with respect to us as appearing under the heading "Experts". /s/ S. W. Hatfield, CPA S. W. HATFIELD, CPA Dallas, Texas November 29, 2007
